HOUCK, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Plaintiff, Clyde F. Miller, was injured by an automobile driven by defendant, Charles J. Smalley. The accident occurred near plaintiff’s residence in Cuyahoga County, but outside the city of Cleveland. Defendant was a resident of Stark County. Miller brought suit in the Municipal Court of Cleveland and issued summons to the sheriff of Stark County, where personal service was had on the defendant. Defendant appeared specially and filed a motion to quash service of summons for the reason that the Municipal Court of Cleveland had no jurisdiction over the person of defendant or the subject matter of the action. The motion was overruled and thereafter default judgment was rendered against Smalley, who prosecuted error. Held:
■ Since the accident did not occur within the limits of the city of Cleveland and since no summons was served personally on the defendant within that jurisdiction, the Municipal Court of Cleveland was without jurisdiction of the person of defendant or of the subject matter of the action. 6308 GC. and other statutes do not enlarge the jurisdiction of the Municipal Court of Cleveland so as to embrace all cases of this kind occurring in Cuya-hoga County. Judgment reversed and judgment rendered for defendant.